Citation Nr: 0922752	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, including as 
secondary to herbicide exposure.  

2.  Entitlement to a disability rating in excess of 10 
percent for skin pathology, ill-defined, with multiple 
allergies, rhinitis, and conjunctivitis, quiescent.  

3.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

4.  Whether a February 18, 1986, rating decision which 
awarded the Veteran service connection with a 10 percent 
initial rating for PTSD contains clear and unmistakable 
error.  

5.  Whether a June 20, 1988, rating decision which denied the 
Veteran a disability rating in excess of 10 percent for PTSD 
contains clear and unmistakable error.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran a 30 percent disability 
rating for his PTSD, and denied a compensable rating for his 
skin disability.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  

This appeal also arises from an August 2005 rating decision 
which in pertinent part, denied the Veteran service 
connection for peripheral neuropathy of the upper and lower 
extremities.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  

Finally, this appeal also arises from a February 2008 rating 
decision which denied the Veteran a TDIU rating and found no 
clear and unmistakable error in February 1986 and June 1988 
rating decisions which denied the Veteran disability ratings 
in excess of 10 percent for his PTSD.  The Veteran also 
initiated and perfected appeals of these rating 
determinations.  

During the course of this appeal, the Veteran has been 
granted increased ratings, to 50 percent for his PTSD and to 
10 percent for his skin disability.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these 
matters remain in appellate status.  

In August 2008, the Veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge, seated at the RO 
in Lincoln, Nebraska.  

Additional pertinent evidence was submitted to the Board in 
September 2008.  As the Veteran has waived initial RO review 
of this evidence, the Board will consider it.  38 C.F.R. 
§ 20.1304 (2008).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam, and is 
presumed to have been exposed to herbicides therein.  

2.  The Veteran has not exhibited acute or subacute 
peripheral neuropathy of the upper or lower extremities which 
manifested within weeks or months of herbicide exposure and 
resolved within two years of the date of onset, and there is 
no competent medical evidence linking any current 
neurological symptoms with service.  

3.  The Veteran's skin pathology, ill-defined, with multiple 
allergies and rhinitis,  results in itching and cracking of 
the skin, and affects no more than 5-10 percent of his body, 
with no nasal polyps, or greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  

4.  The Veteran has active recurrent allergic conjunctivitis 
with objective symptoms.

5.  The Veteran's PTSD is characterized by social isolation, 
nightmares, marital discord, poor sleep, depression, anxiety, 
and increased anger and irritability, with severe social and 
occupational impairment.  

6.  The Veteran's informal service connection claim for PTSD 
was filed on December 31, 1984.  

7.  Based on the evidence of record and law as then in 
effect, the February 1986 RO decision was not undebatably 
erroneous in assigning a 10 percent rating when establishing 
service connection for PTSD, effective December 31, 1984.

8.  Based on the evidence of record and law as then in 
effect, the June 1988 RO decision was not undebatably 
erroneous in denying an increase in a 10 percent disability 
rating for service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities 
was not incurred during active military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent for skin pathology, ill-defined, with multiple 
allergies and rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6522, 4.118, Diagnostic Code 7806 (2008).  

3.  The criteria for a disability rating of 10 percent and no 
higher for allergic conjunctivitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.84a, Diagnostic Code 6018 (2008).  

4.  The criteria for a disability rating of 70 percent and no 
higher for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).  

5.  The February 18, 1986, rating decision that assigned an 
initial evaluation of 10 percent for PTSD, effective from 
December 31, 1984, did not contain clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).  

6.  The June 20, 1988, rating decision that continued a prior 
disability evaluation of 10 percent for PTSD did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits, as enacted within the Veterans 
Claims Assistance Act of 2000 (VCAA), are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  Notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, VA notified the Veteran within December 
2004 and April 2005 letters of the information and evidence 
needed to substantiate and complete his claims for service 
connection and increased ratings, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The Board 
also notes that this notice was given prior to initial 
adjudication on these issues.  

Regarding his claims of clear and unmistakable error in the 
prior 1986 and 1988 rating decisions, the Board notes that 
such claims are not claims for benefits per se; rather, they 
are collateral attacks on prior adjudications and, as such, 
the VCAA does not apply.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  Nevertheless, the Veteran 
was provided notice within a June 2006 letter regarding what 
allegations must be established to support a clear and 
unmistakable error claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided in a March 2006 letter, with readjudication of 
this issue in May 2007.  Moreover, because the preponderance 
of the evidence is against the claim for service connection, 
and service connection has been denied, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
private and VA treatment records, and other relevant 
evidence, as well as providing an examination and/or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  In this case, 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims.  The Veteran's available service treatment records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  His Social Security 
Administration records were also obtained.  See Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  At his personal hearing in 
August 2008, the Veteran submitted additional evidence not 
yet reviewed by the RO, the agency of original jurisdiction.  
However, because this evidence was accompanied by a waiver of 
RO consideration, it may be considered directly by the Board 
without need for remand at this time.  See 38 C.F.R. 
§ 20.1304 (2008).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim of service connection for peripheral 
neuropathy.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4) (2008).  There is no evidence of peripheral 
neuropathy during service or within several years thereafter.  
Post-service medical records provide no basis to grant this 
claim, as peripheral neuropathy first manifested many years 
after separation from service.  The Board finds no basis for 
a VA examination or medical opinions to be obtained.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  Regarding his 
increased ratings claims, the Veteran has been afforded 
several pertinent VA medical examinations.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that a May 2008 letter was in 
substantial compliance with all four requirements of Vazquez-
Flores to the extent that the Veteran was notified that he 
needed to submit evidence of worsening of his service-
connected disabilities that could include specific medical 
evidence, as well as lay evidence from himself or other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened, and that the Veteran has in fact done so.  He has 
submitted written statements supporting his increased ratings 
claims, and pointed VA toward additional VA and private 
medical treatment evidence.  This evidence has been obtained 
and associated with the claims file.  Finally, the Veteran 
requested and testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  

Overall, the Board finds that all duties to notify and assist 
the claimant have been met by VA, and the claims are ready 
for adjudication.  


Analysis

The Board has reviewed all the evidence in the Veteran's 
large claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service connection - Peripheral neuropathy

The Board notes as an initial matter that service connection 
for peripheral neuropathy was previously denied within a 
March 1994 rating decision, and this decision was not 
appealed by the Veteran.  Therefore, this denial became final 
in March 1995, upon expiration of the one-year period to file 
a notice of disagreement.  38 U.S.C.A. § 7105 (West 2002).  
Generally, a veteran must submit new and material evidence to 
reopen a previously and finally denied claim.  38 U.S.C.A. 
§ 5108 (West 2002).  

However, in the present case, the Board notes that subsequent 
to the March 1994 denial, peripheral neuropathy was added to 
the list of disabilities presumed to be related to in-service 
herbicide exposure.  See 61 Fed. Reg. 57586 (November 7, 
1996).  Where there is an intervening liberalizing law, VA 
has a duty to conduct de novo review of the previously 
adjudicated finally denied claim.  Pelegrini v. Principi, 18 
Vet. App.  112, 125-6 (2004); see Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994).  An intervening change in law that 
creates a basis for presumptive service connection is 
liberalizing.  Pelegrini, supra.  Accordingly, the Veteran's 
service connection claim for peripheral neuropathy may be 
adjudicated on a de novo basis without the need to reopen the 
prior March 1994 denial under 38 U.S.C. § 5108.  

As noted above, the Veteran seeks service connection for 
peripheral neuropathy, to include as secondary to herbicide 
exposure.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be awarded for certain disabilities, such 
as organic diseases of the nervous system, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes that the Veteran has claimed his peripheral 
neuropathy is related to Agent Orange exposure in Vietnam.  A 
Veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  If the Veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e) (2008).  In order for the 
statutory presumption to apply to acute or subacute 
peripheral neuropathy, symptoms must manifest within weeks or 
months of exposure, and resolve within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2008).  In the 
present case, the Veteran's service personnel records confirm 
service in Vietnam, and therefore Agent Orange exposure is 
presumed.

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for peripheral neuropathy of either 
the upper or lower extremities during military service.  On 
his June 1970 service separation medical examination, he was 
without neurological abnormality, and he reported no history 
of neuritis or related disability of any extremity on his 
concurrent report of medical history.  Similarly, there is no 
evidence of peripheral neuropathy within one year of the last 
date on which he was exposed to an herbicide agent during 
active military service, or even within one year of his 
separation from service.  While the Veteran did seek private 
and VA medical treatment for various disabilities in the 
years immediately following service separation, he did not 
report peripheral neuropathy of the upper or lower 
extremities.  For example, a January 1974 private 
neurological examination found deep tendon reflexes to be 
both equal and active in both the lower and upper 
extremities.  No peripheral neuropathy was reported or noted 
at that time.  Similarly, a November 1981 VA general medical 
examination was negative for any disability of any extremity, 
and neurological examination found all sensory nerves intact 
and within normal limits.  While the Veteran did receive 
periodic treatment for joint pain since service, these 
symptoms were all attributed to diagnosed injuries sustained 
post-service, with no indication such symptoms were the 
result of herbicide exposure.  For example, he was seen in 
August 1978 at a private hospital for low back pain, 
radiating down the right lower extremity to his toes.  He 
reported numbness of all toes on the right.  The diagnosis 
was of a lumbosacral strain with spondylosis.  Thus, 
presumptive service connection is not warranted, as transient 
onset of acute or subacute peripheral neuropathy within a 
short period of herbicide exposure has not been demonstrated.  

Although the Veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
of service connection for peripheral neuropathy as a result 
of exposure to Agent Orange, the Board is required to 
evaluate the Veteran's claims on a direct basis as well.  The 
availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

There is no competent medical evidence linking any current 
peripheral neuropathy with the Veteran's military service, to 
include his conceded herbicide exposure.  While the Veteran 
has received extensive private and VA medical treatment for a 
variety of disabilities, including various neurological 
issues involving the extremities, no medical examiner has 
suggested the Veteran's peripheral neuropathy is related to 
his herbicide exposure during military service in Vietnam.  
Rather, his peripheral neuropathy has been attributed to 
known orthopedic and neurological diagnoses unrelated to 
military service.  For example, a February 1989 letter from a 
private neurologist, E.P.B., MD, reflects that there was no 
clinical evidence for peripheral nerve disorder, and a 
diagnostic impression of rule out somatization disorder.  A 
November 1987 private neurologist, A.K.N, MD, opined that 
prior alcohol abuse was the probable cause of the Veteran's 
diffuse polyneuropathy.  In January 1988, A.E.D., MD, 
diagnosed diffuse polyneuropathy, probably alcohol-related.  
An April 2008 bone scan noted the Veteran's history of 
diffuse polyneuropathy, but attributed the abnormal findings 
to such diagnoses as possible low-level chronic myositis, 
osteoarthritis, possible inflammatory arthropathy, plantar 
fasciitis, and thoracic scoliosis.  No mention was made of 
peripheral neuropathy due to or resulting from herbicide 
exposure.  In the absence of such nexus evidence, service 
connection for peripheral neuropathy must be denied.  

The Veteran and his representative have alleged that his 
peripheral neuropathy is the result of herbicide exposure 
during military service in Vietnam.  However, the Board finds 
that the Veteran, a lay person, is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current neurological problems are related 
to military service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In conclusion, the preponderance of the evidence is against 
the Veteran's claim of service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.  
While herbicide exposure is conceded by VA, onset of such a 
disability was many years after military service, such that a 
statutory presumption is not warranted, and the medical 
evidence does not suggest a nexus between such exposure, or 
any other incident of military service, and his current 
peripheral neuropathy.  Thus, service connection for 
peripheral neuropathy must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Increased Rating - Allergic Skin Disability

The Veteran seeks a disability rating in excess of 10 percent 
for his service-connected skin disability, characterized as 
ill-defined skin pathology with multiple allergies, rhinitis, 
and conjunctivitis, quiescent.  

Historically, a November 1968 letter from the Veteran's 
private physician reflects that prior to service, the Veteran 
was allergic to many substances, had hay fever and got large 
hives, his eyes watered and swelled, his lips enlarged, and 
he had eczema when exposed to certain substances.  Service 
treatment records reflect that in October 1969, the Veteran 
was put on a profile for allergic disorder, manifested by 
conjunctivitis and hives, and for chronic eczema.  Service 
connection was granted for this disability in an August 1970 
rating decision, on the basis of aggravation of a pre-service 
disability.  In cases involving aggravation by active 
service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service.  38 C.F.R. § 4.22 (2008).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.  

The Veteran's service-connected skin disability is currently 
rated as 10 percent disabling under Diagnostic Code 7806, for 
dermatitis or eczema.  The Board is cognizant that certain 
diagnostic codes for the evaluation of skin disabilities were 
modified effective October 23, 2008.  See 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, because these modifications were 
expressly made applicable only to claims filed on or after 
the effective date, they are not pertinent to the pending 
claim, which was received by VA in 2004, several years prior 
to the regulatory changes.  

Diagnostic Code 7806 provides that a 10 percent rating is 
assigned when at least 5 percent, but less than 20 percent, 
of the entire body or of exposed areas is affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The next higher rating, a 30 percent rating, is 
warranted when 20 to 40 percent of the entire body or of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008). 

For the reasons to be discussed below, a disability rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected allergic skin disability with rhinitis.

On VA examination in January 2005, the Veteran reported 
intermittent episodic skin rash, usually in warm weather, 
along his face, back of neck, lower legs, hands, forearms, 
and groin.  His rash is usually responsive to medicated 
creams.  He denied any rhinitis related to his skin and 
allergies.  On physical examination, the Veteran had a small 
area of red, circular rash spots along his right forearm and 
wrist, affecting less than 5% of his total body area.  Small 
hypopigmented areas were visible on the back of both hands, 
evidently the result of scratching.  His shell fragment wound 
scar to the right elbow was light, stable, smooth in texture, 
superficial, and not inflamed.  He was without disfigurement, 
acne, pustules, papules, cysts, or similar skin disabilities.  
Color photographs taken at the time of the examination are 
consistent with the examiner's report.  Examination of the 
nose and eyes revealed no nasal drainage or visual 
abnormality.  His sinuses were pink and nontender, without 
sores, cracks, or fissures.  

Another VA medical examination of the skin was afforded the 
Veteran in January 2007.  He reported a recurrent dry, scaly, 
red rash over this feet, legs, shins, fingers, and dorsal 
hands.  The rash tended to come and go, with worsening in the 
summer time or with heat.  He used medicated creams as needed 
for this disability, but denied using systemic steroids.  On 
objective physical examination, the Veteran had a dry, red, 
scaly rash on the dorsum of both hands, wrists, and forearms.  
Another dry, faint, red, scaly rash was evident on the 
anterior shin over both ankles, extending to the dorsum of 
both feet.  The examiner estimated approximately 8% of the 
Veteran's body was affected by this disorder.  Chronic skin 
dermatitis was diagnosed.  

The Veteran has also received private medical treatment 
during the pendency of this appeal.  At his August 2008 
personal hearing, he stated his skin condition flares off and 
on, increasing during warm weather.  He reported using 
medicated creams for this disability.  Also submitted were 
colored photographs showing a skin rash along his hands, 
nose, arms, legs, low back, and buttocks.  

After considering the totality of the evidence, the Board 
finds the Veteran does not meet the criteria for a 30 percent 
rating for his service-connected skin disability.  Review of 
the record does not indicate 20 to 40 percent of his entire 
body or of exposed areas is affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs has 
been required for a total duration of 6 weeks or more, but 
not constantly, during the past 12-month period.  The 
examination reports and other evidence noted above indicate 
no more than 5-8% of the Veteran's body has been affected by 
his skin disorder, and while he requires medicated creams for 
this disability, he is not shown to need systemic 
corticosteroids or other immunosuppressive drugs.  Although 
the Board appreciates the discomfort resulting to the Veteran 
from his service-connected skin disability, the preponderance 
of the evidence is against a 30 percent rating for this 
disability.  Additionally, the Board finds the Veteran's skin 
disability has not met the criteria for an increased rating 
at any time during the pendency of this appeal, and thus a 
staged rating is not warranted.  See Hart, supra.  

The Veteran also seeks separate disability ratings for his 
conjunctivitis and rhinitis, disabilities already service-
connected as part of his service-connected allergic skin 
disability.  Review of the record in the present case does 
not indicate that a separate rating is warranted for 
rhinitis, as it is noncompensable under the pertinent rating 
criteria.

In this regard, the Board notes that a 30 percent evaluation 
may be assigned for allergic or vasomotor rhinitis with 
polyps.  Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, a 10 percent evaluation may be 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6522.  As the 
medical evidence does not show that the Veteran has bacterial 
rhinitis, Diagnostic Code 6523 is not for application.

The January 2005 and January 2007 VA examination reports were 
negative for any significant symptomatology of the nose.  At 
the January 2005 VA examination, the Veteran reported a 
history of allergies, with skin manifestations.  He denied 
any complaints of rhinitis.  On examination, rhinitis was not 
found.  The medical evidence does not show that the Veteran 
has nasal polyps, or greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  While the Veteran has reported occasional impairment 
due to rhinitis, the evidence of record does not indicate 
that this disability rises to the necessary level to support 
a separate compensable rating under the respective criteria 
for rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2008).  

With respect to the Veteran's conjunctivitis, Diagnostic Code 
6018 provides for a 0 percent rating for conjunctivitis that 
is healed with no residuals.  38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2008).  A 10 percent rating is warranted when 
there is active conjunctivitis with objective symptoms.  Id.  
A 10 percent rating is the maximum rating available under 
this code.  As the medical evidence does not show that the 
Veteran has chronic trachomatous conjunctivitis, Diagnostic 
Code 6017 is not for application.

On July 6, 2004, he was treated at a private hospital for 
conjunctivitis bilaterally.  His eyes were also examined in 
January 2007, and found to be without impairment of the 
visual field.  His visual acuity was within normal limits 
with correction, and the conjunctiva and cornea were both 
clear.  He stated that his eyes got red and itchy, especially 
during the summer.  The examiner diagnosed acne rosacea which 
in part accounted for some of his symptoms of red and watery 
eyes, allergic conjunctivitis, by symptom history, which is 
most likely caused or a result of his history of hay fever 
(all consistent with an overall diagnosis of atopy).  An 
incipient cataract was also observed, unrelated to his 
allergic conjunctivitis.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the medical evidence, and the Veteran's 
statements and testimony, the Board finds that a separate 10 
percent rating is warranted as of July 6, 2004, for recurrent 
chronic allergic conjunctivitis that is active.  38 C.F.R. § 
4.84a, Diagnostic Code 6018; 38 C.F.R. § 3.400(o)(2); Hart, 
supra.  The Veteran's claim for an increased rating for this 
disability was received in October 2004, and July 6, 2004 is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred.

In conclusion, the preponderance of the evidence is against 
the award of a disability rating in excess of 10 percent for 
the Veteran's skin pathology, ill-defined, with multiple 
allergies and rhinitis.  As a preponderance of the evidence 
is against the award of an increased rating for this 
disability, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Increased Rating - PTSD

The Veteran seeks a disability rating in excess of 50 percent 
for his service-connected PTSD.  The general criteria for the 
evaluation of disability ratings has already been noted 
above.  

PTSD is rated under Diagnostic Code 9411, which provides a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly - 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

A VA psychiatric examination was afforded the Veteran in 
January 2005.  The examiner reviewed the Veteran's medical 
records and observed that while the Veteran had received 
outpatient psychiatric treatment for many years, he had 
required no inpatient hospitalization for treatment of his 
PTSD.  Additionally, while had not worked since 1985, his 
early retirement appeared to be secondary to "physical 
problems rather than anything emotional."  Regarding his 
symptomatology, the Veteran reported increased anger and 
irritability, social isolation, past marital discord, and a 
history of substance abuse and occasional violent episodes.  
He stated he has been sober since 1980, and last had a 
violent outburst ten years prior.  He was married to his 
fourth wife, and they had been married approximately 5 years.  
He had several children and grandchildren with whom he kept 
in contact.  He was suspicious of people outside his family, 
and reported little social interaction with non-relatives.  
On objective examination, the Veteran had clear thought 
processes and communication, and he denied hallucinations and 
delusions.  He was alert and fully oriented.  He reported no 
suicidal ideation, but reported occasional homicidal thoughts 
toward people who frustrated him.  He denied any plans to act 
on these thoughts however.  His personal hygiene was good, 
but hindered by his physical disabilities.  Speech was 
logical, and of normal rate and rhythm.  He stated his memory 
was "not that good."  His mood was generally depressed.  
PTSD was confirmed, and a Global Assessment of Functioning 
(GAF) score of 52 was assigned.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  The 
examiner found the Veteran competent to manage his personal 
finances.  

Another VA psychiatric examination was afforded the Veteran 
in January 2007.  The examiner noted the Veteran continued to 
receive occasional outpatient treatment for his PTSD, but had 
not been hospitalized for this disability.  He continued to 
live with his fourth wife, and kept in contact with his 
children.  He reported ongoing symptoms of suspicion, 
nightmares, increased anger, avoidance of crowds, depression, 
and anxiety.  He denied any recent legal problems or 
substance abuse.  On objective examination he was alert and 
fully oriented, with no impairment of thought processes or 
communication.  His speech was logical and goal-directed, and 
of normal rate and rhythm.  He denied hallucinations or 
delusions.  Homicidal or suicidal thoughts or plans were 
denied.  He was able to perform all activities of self-care.  
His short-term memory was poor.  He thought frequently about 
past relationships and his experiences in Vietnam.  He denied 
ritualistic or compulsive behavior.  He reported anxiety but 
denied panic attacks.  PTSD, moderate to severe in nature, 
was confirmed.  Significant difficulty was noted in social 
interaction, but he was found competent.  A GAF score of 52 
was assigned.  

As noted above, the Veteran has been receiving VA outpatient 
treatment for his PTSD on a regular basis for many years 
since he was diagnosed in the mid-1980's.  He has 
participated both in group and individual therapy sessions.  
Outpatient treatment notes confirm his reports of such 
symptoms as social isolation, increased anger, irritability, 
anxiety, depression, poor sleep, and hyperarousal.  His 
symptoms have been characterized as moderate to severe, and 
he has been prescribed medication for his moods and to assist 
with sleep.  

At his August 2008 personal hearing, the Veteran, accompanied 
by his wife, testified that his PTSD resulted in nightmares, 
poor sleep, social isolation, irritability, and anxiety.  He 
reported homicidal ideation.  He required medication to help 
him sleep.  The Veteran's wife also testified, stating she 
worked as a nurse, and had experience working in the 
psychiatric ward of a private hospital.  She had also 
previously worked with patients with PTSD, and was 
experienced with the disorder.  She described the Veteran as 
prone to angry outbursts, socially isolated, and 
hyperirritable, with his symptoms resulting in significant 
impairment.  

Finally, the Board notes the Veteran was granted Social 
Security Disability benefits in the early 1990's, due in part 
to his PTSD, as well as nonservice-connected physical 
disabilities.  

After considering the totality of the record, the Board finds 
the evidence to be in relative equipoise regarding the 
Veteran's degree of disability resulting from his PTSD.  
While he does not display such symptoms as obsessional 
rituals, illogical speech, spatial disorientation, or neglect 
of personal appearance and hygiene, he does nonetheless 
exhibit major deficiencies in both social and occupational 
functioning.  He is currently on his fourth marriage, and was 
noted to have almost no social contacts outside his immediate 
family.  He has not worked for over 20 years, at least in 
part due to his PTSD.  A past history of violence has been 
noted, although none recently.  On VA examination, his 
symptoms have been described as moderate to severe, and his 
social impairment characterized as significant.  He has 
received VA outpatient treatment for many years for his PTSD, 
and has required medication both to control his mood and aid 
with sleep.  In order to qualify for a higher rating, the 
Veteran need not exhibit all or most specific characteristics 
of that rating; rather he need only demonstrate that level of 
overall disability.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (the psychiatric symptoms listed in the 
rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  As the 
Board finds the evidence to be in equipoise between ratings 
of 50 and 70 percent, a 70 percent rating is thus warranted 
under 38 C.F.R. § 4.7.  

However, the preponderance of the evidence is against award 
of a disability rating in excess of 70 percent, as the 
Veteran has not displayed the level of disability necessary 
to warrant a 100 percent rating.  While the Veteran was found 
unemployable by the Social Security Administration, this 
finding was in part the result of nonservice-connected 
disabilities as well as his PTSD.  Regarding social 
impairment, while he has been divorced at least three times, 
he has described his current marriage as stable, and he 
maintains relationships with his children and grandchildren.  
He denied any recent violent episodes toward his wife or any 
other person, has maintained sobriety regarding drug and 
alcohol use, and has had no recent legal problems.  At all 
times of record, he has been alert, fully oriented, and able 
to communicate with examiners and other VA personnel in a 
coherent manner.  All examiners have found him competent to 
manage his compensation benefits.  A GAF score of 52, 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers), has been 
assigned on his last two VA psychiatric examinations.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  Overall, 
the preponderance of the evidence is against the award of a 
100 percent (total) rating for his PTSD.  Additionally, as 
the Veteran's symptomatology has not approximated the level 
of impairment required for a 100 percent rating at any time 
during the pendency of this appeal, a staged rating is not 
warranted at the present time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's PTSD has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself; as 
noted above, while the Veteran has been found unemployable by 
the Social Security Administration, this finding was in part 
based on a nonservice-connected degenerative disability of 
the lower extremities.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the evidence of record supports a 70 percent 
evaluation and no higher for the Veteran's service-connected 
PTSD.  

IV.  Clear and Unmistakable Error

The Veteran has alleged clear and unmistakable error in two 
VA rating decisions which assigned disability ratings for his 
service-connected PTSD.  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (a simple disagreement as to how 
the facts were weighed or evaluated will not suffice) or the 
law in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet. App. 302 (2001) and 
13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. at 
314.  In light of this, any argument that § 5107(b) has not 
been applied is inapplicable to a clear and unmistakable 
error claim.  

a. February 18, 1986 Rating Decision

The Veteran first asserts the February 18, 1986 rating 
decision, which awarded him service connection with a 10 
percent initial rating for his PTSD, contains clear and 
unmistakable error in the assignment of that rating.  He 
alleges that the rating initially assigned for his PTSD was 
inadequate, and a higher disability rating was warranted.  
The Veteran's representative has also argued an earlier 
effective date, prior to December 31, 1984, is warranted for 
the grant of service connection for PTSD.  

The Veteran did not appeal the February 1986 RO decision, and 
thus such determination is final in the absence of CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).

In issuing the February 1986 rating decision, the RO relied 
primarily upon a January 1986 VA psychiatric examination 
report.  This report noted the Veteran to be experiencing 
flashbacks, social isolation, an explosive temper, and some 
past marital discord.  He stated he last physically abused 
his wife in 1979.  However, at the time of examination he 
described his marriage as stable, with a history of regular 
employment for the past 13 years, until October 1985.  He 
stated he missed work in the past due to his own and his 
son's unrelated medical issues.  Objective examination found 
him to be alert, fully oriented, appropriately groomed and 
dressed, and without deficits in memory or cognitive 
function.  He was noted to have been attending regular 
psychological counseling for the past several years.  

Based on these examination results and other evidence, the RO 
assigned the Veteran a 10 percent rating for his service-
connected PTSD.  At the time of this rating decision, a 10 
percent rating for PTSD was granted for psychiatric symptoms 
productive of "emotional tension or other evidence of 
anxiety productive of moderate social and industrial 
impairment."  A 30 percent rating was not warranted unless 
the Veteran displayed "definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people" and such impairment resulted in "considerable 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1985).  The Board finds that the award of a 10 percent 
rating was plausible, as the Veteran had had a long history 
of steady employment until October 1985, missing time from 
work generally due to unrelated medical issues.  Moreover, 
his termination from employment in October 1985 was due to 
significant knee disabilities, diffuse polyneuropathy, 
irritable colon syndrome and chronic diarrhea, not to his 
PTSD.  See January 1988 and March 1988 letters from a 
physician at the Veteran's long-term employer, John Deere, 
and a February 1988 letter from K.D.M., D.O.  Regarding 
social impairment, the Veteran had in the past physically 
abused his wife, but he stated their marriage was stable now, 
and he had not struck her in several years.  Based on these 
findings, the RO could reasonably conclude the Veteran's 
social and industrial impairment were no worse than 10 
percent disabling.  Therefore, the assignment of a 10 percent 
initial rating within the February 1986 rating decision was 
not clear and unmistakable error.  

The Veteran and his representative argue, in essence, that 
the RO evaluated the facts incorrectly in assigning his 
initial rating.  The Court has consistently held that a 
disagreement with how the RO evaluated the facts many years 
ago is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Such a contention does not amount to a valid claim 
of clear and unmistakable error.  Baldwin v. West, 13 Vet. 
App. 1 (1999).  The Veteran has not otherwise pointed the 
Board toward any other errors which would constitute clear 
and unmistakable error as defined at 38 C.F.R. § 3.105(a).  

Regarding the representative's claim of clear and 
unmistakable error for the failure to assign an earlier 
effective date, the Board notes the RO assigned the date of 
December 31, 1984, based on an informal claim received that 
date from the Veteran's representative at that time.  At the 
time of the claim and currently, effective dates are governed 
by 38 C.F.R. § 3.400(B)(2), which holds the effective date of 
an award of disability compensation, in conjunction with a 
grant of entitlement to service connection, shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1984).  

Review of the record confirms receipt of the Veteran's 
informal claim on December 31, 1984, and neither the Veteran 
nor his representative contend, and the record does not 
reflect, the existence of a prior service connection claim 
for PTSD.  Medical treatment records confirm the Veteran was 
first diagnosed with PTSD in approximately 1981, a few years 
prior to the receipt of his informal claim.  An April 1982 VA 
clinical record notes the Veteran's history of a prior 
diagnosis of PTSD.  However, because his informal claim was 
not received within a year of the initial diagnosis, the RO 
properly assigned an effective date based on the date of 
first receipt of his claim, and the Board finds no clear and 
unmistakable error in this action.  No legal basis exists for 
an earlier effective date for the award of service 
connection.  

The Board finds that the Veteran has not shown that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that the law in effect at that time 
was incorrectly applied.    

In conclusion, for the reasons stated above, the Veteran's 
claim of clear and unmistakable error in the February 18, 
1986 rating decision which assigned him a 10 percent initial 
rating for his PTSD must be denied.  The Veteran has not 
demonstrated clear and unmistakable error in either the 
assignment of an initial rating of 10 percent, nor an 
effective date of December 31, 1984.  As noted above, the 
benefit of the doubt rule does not apply to this issue.  
Russell at 314, supra.  


b. June 20, 1988 Rating Decision

The Veteran also asserts clear and unmistakable error within 
a June 20, 1988 rating decision which denied a disability 
rating in excess of 10 percent for his service-connected 
PTSD.  He again alleges an inadequate disability rating was 
assigned for his service-connected PTSD.  

The Veteran did not appeal the June 1988 RO decision, and 
thus such determination is final in the absence of CUE.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).

The Board notes that the General Rating Formula for 
Psychoneurotic Disorders was slightly revised, effective 
February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  VA amended 
its regulations to conform to the diagnostic terms in the 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
edition (DSM-III).  The revisions changed the adjectives used 
to describe the various levels of psychiatric disability in 
an attempt to reflect consistency in describing social and 
industrial impairment in each of the categories of mental 
disorders.  53 Fed. Reg. 23 (Jan. 4, 1988).

At the time of the June 1988 rating decision, the Veteran had 
most recently undergone VA psychiatric examination in January 
1988.  The Veteran continued to be married to his first wife, 
and he lived at home with his family.  His symptoms included 
nightmares, flashbacks, excessive anger, a heightened startle 
response, social isolation, and poor sleep.  He remained 
unemployed due to a knee injury, for which he drew 
disability.  He was fully alert and oriented, with casual 
dress and fair grooming.  Judgment and insight were fair, and 
he exhibited no psychotic symptoms.  PTSD was confirmed.  The 
RO also considered an April 1988 report by B.J.B., Ph.D., the 
Veteran's treating therapist, which reflected that the 
Veteran had multiple physical problems as well as PTSD, and 
that his PTSD symptoms appeared to exacerbate his physical 
problems and vice versa.  She noted that the Veteran had been 
laid off from his job.  She opined that the Veteran's highest 
level of adaptive functioning was fair to poor.  Based on 
these examination results and other evidence, the RO 
continued the Veteran's 10 percent rating for his service-
connected PTSD.  

At the time of this rating decision, the disability criteria 
for PTSD provided that a 50 percent rating was assigned when 
the ability to establish or maintain effective and wholesome 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating was assigned when there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1988).

The Board again finds that the denial of a disability rating 
in excess of 10 percent was plausible, as the Veteran 
remained unemployed secondary to a knee disability, with no 
indication his PTSD prevented him from working currently or 
in the recent past, when he had maintained a generally stable 
employment history.  He also had remained married to his wife 
of long standing, with no further evidence of physical abuse, 
turmoil, or separations.  Based on these findings, the RO 
could reasonably conclude the Veteran's social and industrial 
impairment solely due to PTSD were no worse than 10 percent 
disabling.  The Board finds that the Veteran has not shown 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that the law in effect at that 
time was incorrectly applied.    Therefore, the continuation 
of his 10 percent disability rating within the June 1988 
rating decision was not clear and unmistakable error.  

The Veteran again argues, in essence, that the RO evaluated 
the facts incorrectly in assigning his disability rating.  
These same allegations continue to fall short of an adequate 
claim of clear and unmistakable error.  See Luallen, Baldwin, 
supra.  The Veteran has not otherwise pointed the Board 
toward any other errors which would constitute clear and 
unmistakable error as defined at 38 C.F.R. § 3.105(a).  

In conclusion, for the reasons stated above, the Veteran's 
claim of clear and unmistakable error in the June 20, 1988 
rating decision which continued his 10 percent disability 
rating for his PTSD must be denied.  As noted above, the 
benefit of the doubt rule does not apply to this issue.  
Russell at 314, supra.  


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for skin pathology, ill-defined, with multiple allergies and 
rhinitis is denied.  

Entitlement to an increased rating of 10 percent and no 
higher for allergic conjunctivitis is granted.  

Entitlement to an increased rating of 70 percent and no 
higher for PTSD is granted.  

The claim of clear and unmistakable error within the February 
18, 1986, rating decision that assigned an initial evaluation 
of 10 percent, effective from December 31, 1984, for PTSD is 
denied.  

The claim of clear and unmistakable error within the June 20, 
1988, rating decision that continued a disability rating of 
10 percent for PTSD is denied.  


REMAND

The Veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Under the applicable criteria, total 
disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  

Based on the Veteran's current service-connected 
disabilities, he meets the regulatory criteria for 
eligibility for a TDIU rating under 38 C.F.R. § 4.16(a).  The 
Board also notes the Veteran has been found to be 
unemployable by the Social Security Administration, who 
awarded him Social Security Disability Insurance (SSDI) 
benefits several years prior.  However, the award of SSDI 
benefits was based in part on nonservice-connected 
disabilities, including a degenerative disorder of his lower 
extremities.  The Veteran has not been afforded a VA medical 
examination to determine if he is eligible for a TDIU based 
on his service-connected disabilities alone.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  The Board also observes that the RO has not yet 
had an opportunity to readjudicate the Veteran's TDIU claim 
in light of the increased ratings awarded herein.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to determine the 
level of impairment resulting from his 
service-connected disabilities.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the evidence of record, the 
examiner must provide an opinion as to 
whether the Veteran's service-connected 
disabilities, in and of themselves and 
without regard to his nonservice-connected 
disabilities or his age, render him 
unemployable.  A complete and detailed 
rationale is requested for any opinion 
provided.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending TDIU 
claim in light of any additional evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


